OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. HUTCHISON.
Puesto que no discuto los principios generales enunciados en la opinión de la mayoría y todavía estoy más de acuerdo con el espirito que informa la opinión disidente del Juez Asociado Sr. del Toro y la opinión concurrente en el caso de Orama v. Oyanguren, y, no obstante, en vista de todos las circunstancias me sentí obligado a votar en primer término en contra de la proposición contenida en dicha opinión disi-dente al ser llamada primeramente la atención del tribunal respecto a la misma, y en segundo lugar, a disentir de la con-clusión a que llegó la corte en este caso y de la resolución final del mismo, la exposición breve de las razones que pue-dan justificar o nó mi actitud se debe tanto a' la corte como a mí mismo.
Estoy enteramente de acuerdo con la doctrina sentada en la opinión de la mayoría relativa a que una corte de ape-lación sólo tiene facultad para considerar el récord; que el Fiscal no puede aumentar ni quitar de los autos; que el secre-tario de la corte inferior no está autorizado para agregar nada a la exposición del caso, y que es el juez de la corte inferior quien debe certificar respecto a los hechos del juicio mediante una exposición del caso o pliego de excepciones. Sin embargo, la aplicación que en realidad «se ha hecho de estas cuestiones abstractas a los hechos de este caso es otra cuestión muy diferente.
Las reglas 40a y 40& ele este tribunal fueron adoptadas como enmiendas por resolución de junio 25 de 1910. El ar-tículo 299 del Código de Enjuiciamiento Civil quedó enmen-dado en sentido algo parecido en el año 1911, pero la en-mienda legislativa no se ajusta al texto de las 'reglas enmen-dadas. Existen ciertas diferencias más o menos importantes que pueden establecerse, pero ésta es una cuestión en la cual no es necesario insistir por ahora. Será bastante con sugerir *174que en lo que respecta a cualquier conflicto que pueda haber, la regla debe estar subordinada al estatuto, a menos que dicho estatuto sea ultra vires y nulo. Además, ni la regia de la corte ni el estatuto de referencia tiene ninguna aplica-ción a un caso criminal, a no ser que sea por analogía,'de con-formidad con los principios generales de buena práctica y por razón de la regia 94 qué prescribe que “éstas reglas regularán las apelaciones en causas civiles, así como las que se interpongan en causas criminales, en cuanto les sean apli-cables.”
Para los fines de esta opinión puede admitirse que la regia 405 establece la verdadera práctica que ha de ser observada así en casos civiles como criminales. De ahí no se infiere necesariamente que esta corte o cualquier otra esté tan “cir-cunscrita, encerrada o limitada” por sus propias regias, adop-tadas por la misma como es de presumirse para promover más bien que para anular los fines de la justicia que es igual para todos, que deba cerrar los ojos a la luz de la verdad demostrada por dxechos incontrovertibles e indiscutibles, y en abierta sumisión a la letra y haciendo enteramente caso omiso del espirito de dichas regias, declarar culpable de un delito a un hombre que, como cuestión de sentido común ordi-nario, sabe que según todas las probabilidades humanas es inocente de todo delito, cualquiera que fuere el conocimiento que pueda o no tener judicialmente dicha corte desde un punto de vista técnico* legal. Eso es, con toda deferencia y respeto y sin hacer referencia alguna, desde luego, a los motivos cuya sinceridad absoluta y pureza están fuera de toda sospecha, según mi humilde opinión, lo que prácticamente ha hecho esta corte en este caso. Siendo ésta mi firme convicción, todo esfuei'zo por ocultar la verdadera razón de mi disensión o por desvirtuar el alcance e importancia y carácter perjudi-cial del precedente establecido, tal como lo considero, envol-vería cierto grado de cobardía moral si no una flagrante vio-lación del juramento que he prestado de mi cargo como tam-bién de mi deber como juez.
*175El objeto y fin de la disposición contenida en la regia 40b, relativa a que en la relación de hechos habrá de hacerse una descripción del .comprobante (exhibit) original que se pretenda enviar a esta corte, es lo que de modo expreso se determina en dicha regia como la verdadera identificación de dicho exhibit. Las regias 55 y 56 reconocen expresamente que en moción para corregir la transcripción el secretario, si hubiere causa suficiente, así como el juez si lo exigieren las circunstancias, deben certificar toda o parte de la trans-cripción, o puede ser ésta presentada debidamente certifi-cada sin previa orden de esta corte. También se establece una distinción entre los casos en los cuales se discute dicho error y aquellos en que no existe controversia en cuanto al particular.
Ninguno de los motivos que sirven de fundamento a la regla general según la cual deberá incluirse en los autos toda la prueba por medio de un pliego de excepciones, u otro docu-mento semejante para que pueda la corte de apelación con-siderar el mérito y suficiencia de la misma; ninguna de las razones' que ordinariamente harían que la corte sentencia-dora ejercitara la discreción a que se refiere la regla 40b, fuera del límite hasta el cual parece haber sido ejercitada dicha discreción en este caso se ha demostrado que existan en este caso. No hubo sino un solo comprobante (exhibit) ante la corte y uno solamente fué el que se ofreció o trató ele presentar como prueba. Toda la prueba aducida ha sido sometida a nuestra consideración con excepción únicamente, de acuerdo con el criterio de la mayoría, de ese solo com-probante (exhibit). La consideración de dicho exhibit por este tribunal no era posible que diera por resultado que los fines de la justicia quedaran frustrados en este caso concreto, ni tampoco podía haber en ello ninguna verdadera injusticia hacia el juez sentenciador.
Si ese comprobante (exhibit) hubiera sido descrito en la relación de hechos independientemente de las declaraciones •de los testigos y de la denuncia, como en realidad se describe *176en la referida denuncia y por dichos testigos, y si el juez sen-tenciador al solicitársele se hubiera negado a permitir que fuera enviado a esta corte, seguramente, que semejante abuso de discreción hubiera sido corregido prontamente por medio de la debida orden de este tribunal. T si el apelante, el juez y secretario, todos hubieran observado estrictamente cada uno de los particulares especificados en la regia 40&, enton-ces aun cuando el comprobante (exhibit) en cuestión indis-cutiblemente que hubiera sido identificado en forma más regular, difícilmente podría decirse que ha sido más enteramente identificado de lo que lo está en realidad.
La.única cuestión planteada y sometida por la defensa en la corte inferior, el único punto envuelto en la apelación, es si el palo ocupado al acusado, presentado como prueba en el juicio y marcado para su identificación “Causa No. 2399, apelada a la Corte Suprema, Lucas Julián, 248, el cual fué debidamente envuelto en impresos en blanco de listas oficiales para pagos de jurados (Fórmulas de auditoría No. 157, E. 3804, Lie. 6, 1912, 1000), y enviado por correo por el secretario de la corte de distrito al de este tribunal, acom-pañado de una comunicación escrita en un pliego de papel oficial.de la Corte de G-uayama en la que se asegura que es el mismo bastón que se alega fué ocupado al acusado y que determinó la incoacción de este proceso, es un bastón o garrote, cuyo bastón fué entregado por el secretario de esta corte el Fiscal de la misma a solicitud de éste y en presen-cia de este tribunal en el acto de la vista y sometido por el mismo Fiscal a nuestra consideración con laudable franqueza y me pareció claramente sin verdadera esperanza que la con-vicción podía subsistir.
La opinión, de la mayoría admite tácitamente que es un bastón y no un arma prohibida, o al menos en ella se evita cuidadosamente el clasificarlo como garrote y se reconoce expresamente fuera de toda duda razonable, que es el mismo comprobante (exhibit) por el cüal se declaró culpable al acusado; y, sin embargo, por la sola razón al parecer de que *177el apelante, su abogado o el juez sentenciador dejó de cum-plir estrictamente con las formalidades prescritas no por el Código de Enjuiciamiento Criminal, sino por nna regla de esta corte en dicba opinión se elimina enteramente la cues-tión esencial y sin consideración de los méritos se confirma la sentencia y decreto de la corte inferior.
El bastón en cuestión es.una pieza lisa y recta de naranjo blanco, algo ovala más bien que redonda, de cerca de una pul-gada por una pulgada y cuarto en un extremo, disminuyendo poco a poco basta próximamente una pulgada o quizás menos de una pulgada de diámetro en el otro extremo y “nudoso”' de tal modo que tiene un número de pequeñas protuberancias muy cepilladas y en forma de borbollones que sugieren su primitiva existencia y desaparición de renuevos, espinas o pequeñas ramas, teniendo tal vez el mayor de éstos “nudos” en su centro algo más de un octavo y menos de un cuarto de pulgada de diámetro. Si se arregla un poco más, pone un mango de metal y regatón y lo usa una persona de buen porte sin antecedentes en el juzgado,- que no esté ya bajo sospechas o vigilancia, ni siquiera en época de elecciones llamaría la atención de ningún policía de la isla. Podría ser usado con verdadero resultado como arma de ofensa o defensa en cualquier accidente imprevisto lo mismo que cual-quier otro bastón que' pudiera usarse de tal modo. Si esta corte hubiera resuelto que dicho palo era un garrote más bien que un bastón, es probable que hubiera disentido pero apenas me hubiera sentido dispuesto a formular una opi-nión disidente. Pero se dice en la opinión de la mayoría con bastante claridad, que por sencillo y flexible que hubiera sido, por imposible de ser clasificado como un “garrote” dicho comprobante (exhibit) no pudo haberse considerado en absoluto al resolver este caso.
Si tenemos presente que la misma regla debe aplicarse a los casos de felony como a los de misdemeanor entonces se notará más la importancia de la sentencia dictada en este caso. Si en este caso hubiera sido declarado culpable el *178acusado de asesinato en primer grado y condenado a muerte; si en la denuncia se hubiera alegado y probado de modo concluyente por la prueba que la muerte fué producida por un anna de fuego de calibre 44; si la culpabilidad o inocencia del acusado dependía única y exclusivamente de si el arma que le fué ocupada fué o nó en realidad el instrumento em-pleado al cometer el delito; si en vez de un bastón el único comprobante (exhibit) en el caso fuera un rifle calibre 22, el que se alegó que fué presentado como prueba como el arma ocupada al acusado, y el arma con la cual se alegó que fué cometido el delito aun en ese caso, de acuerdo con el criterio de la opinión de la mayoría, la sentencia y decreto de muerte inevitablemente que hubiera sido confirmada. Cualesquiera dudas que de otro modo pudieran existir respecto a la posi-bilidad de un resultado distinto en un caso de pena capital parecen desaparecer si se considera detenidamente el caso de El Pueblo v. Concepción, 21 D. P. R., 311, en el cual un estatuto cuyo objeto claro e inequívoco es ordenar que ninguna persona en esta isla sufrirá la pena de muerte hasta tanto esta -corte haya considerado la suficiencia de la prueba sometida al jurado fué anulado mediante interpretación por un pro-cedimiento semejante de razonamiento estrictamente técnico en una opinión en la cual se admite sustancialmente que las palabras mismas por las que puede llegarse a conocer la intención legislativa son “meramente superfluas,” “anóma-las” e inexplicables por ninguna otra teoría que la muy clara teoría que ha sido rechazada por la corte y al mismo tiempo se resuelve en dicho caso que este tribunal carece de juris-dicción para considerar en absoluto la relación de la prueba certificada por el juez de distrito de conformidad con dicha disposición legislativa.
En el presente caso solamente declararon tres testigos: dos por parte de la acusación y el acusado en su propia defensa. No existe conflicto alguno en la prueba fuera de la variación en las frases usadas por los testigos al hacer *179referencia al exhibit. La exposición del caso se compone de dos páginas. Está aprobada en la forma ordinaria por el juez de distrito que certifica, entre otras cosas, “que es lina correcta relación de los beatos ocurridos en el juicio de la cansa indicada y que dicha exposición del caso contiene toda la evidencia ofrecida y admitida en dicho juicio.” En ella se dice expresamente que “el fiscal'presentó como prueba el bastón y la defensa aceptó que ese palo lo llevaba el acu-sado y le fuá ocupado por el policía Cruz en la fecha expre-sada en la denuncia.” ' T otra vez al terminar la prueba del acusado que “la defensa somete el caso a la corte pidiendo que tome en cuenta las dimensiones del bastón para que la corte determine si es o no arma prohibida de acuerdo con la ley. El policía declara que “el garrote era de naranjo blanco” y todos y cada uno de los testigos identifican el palo.
El artículo 362 del Código de Enjuiciamiento Criminal prescribe que “después de celebrada la vista de la.apelación la Corte Suprema debe dictar sentencia sin parar mientes en los errores o defectos técnicos o de forma, o en excepciones que no afecten a los derechos sustanciales de las partes.”
“El artículo 1 de una Ley relativa a la revocación de sentencias en causas criminales por la Corte Suprema, etc., aprobada en mayo 30, 1904, Leyes de 1905, página 16, dispone lo siguiente:
“Siempre que resultare de1 los autos eu alguna causa criminal apelada a la Corte Suprema que cualquier requisito legal baya sido desatendido por el tribunal sentenciador, no se anulará la sentencia a menos que el error que de los autos resultare tendiere a perjudicar los derechos de cualquiera de las partes, y se hubiere interpuesto la debida excepción en el tribunal sentenciador; disponiéndose, sin embargo, que el tribunal de apelación podrá conocer de errores fun-damentales que aparecieren en los autos, aun cuando no se hubiere interpuesto objeción a 'ellos, y fallar sobre los mismos con arreglo al derecho que de los hechos se desprendiere.”
*180Ann cuando la excepción.(proviso) que acaba de citarse hubiera sido omitida completamente, parece inconcebible que la ley que prohíbe la revocación de una sentencia en causa criminal por errores que no perjudican o por prescindirse de las prescripciones del estatuto, exija de modo inexorable que se confirme dicha sentencia aun cuando aparezca que no se ha cometido ningún delito meramente porque la prueba con-cluyente de tal hecho haya sido sometida a la consideración de este -tribunal en forma más o menos irregular.
Atendidas las circunstancias de este caso lo menos que este. tribunal debió haber hecho hubiera sido el expedir la orden a que se ha hecho referencia en la opinión disidente del Juez Asociado Sr. del Toro, pero aun esto era innecesario. En tales condiciones y de acuerdo con la sección 362, supra, a falta de objeción y en vista de la renuncia del fiscal a toda irregularidad, esta corte muy bien pudo haber considerado la relación de hechos así como la certificación que de la misma hizo el juez como suficiente para la remisión del exhibit por el secretario y su comunicación como una certificación sufi-ciente de la identificación, o de no ser así pudo entonces haber dado instrucciones al secretario de esto tribunal para solici-tar del secretario de la corte de distrito por carta o telegrama que remitiera' una certificación en forma de acuerdo con la regla 406 o el artículo 299 del Código de Enjuiciamiento Civil. No había necesidad de ninguna opinión ni de nada más que una orden per curiam igual a las que diariamente se dictan en asuntos de menos importancia; y no puedo comprender por qué este Tribunal a iniciativa propia tenía que haberse separado de su curso ordinario para promover semejante cuestión técnica y discutirla con tal extensión.
La sentencia de la corte inferior debió haber sido revo-cada y 'absuelto el acusado.